DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5-7, 11, 12, 14, 15, and 17-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatiev (US 2014/0326018 A1) and as evidenced by the equation for Pressure drop through valve.
In regards to claims 2, 11, and 17, Ignatiev teaches a system/a controller and a method for controlling pressure in a CO2 refrigeration system (see figs. 1-2; abstract and paragraph 20) having a receiving tank (24), a compressor (12) and a gas cooler/condenser (16), the system for controlling pressure comprising: a gas bypass valve (28, 128) fluidly connected with an outlet of the receiving tank (via pipes 62-66, see fig. 1) and arranged in series with the compressor (via pipe 34, see fig. 1); a parallel compressor (14) fluidly connected with the outlet of the receiving tank (via pipe 42) and arranged in parallel with both the gas bypass valve and the compressor (compressor 14 arranged via pipes 42 and 44, parallel to valve 28, 128 and compressor 12, see fig. 1); and
a controller (70) configured to: receive an indication of a CO2 refrigerant flow rate through the gas bypass valve (receiving a pressure measurement at the control module 70 via sensor 58, see paragraphs 52, 59; where the pressure measurement by sensor 58 is the inlet pressure measurement for the gas bypass valve 28, which is directly proportional to the volume flow rate through the valve, see below annotated equation for calculating volume/mass flow rate Q and pressure drop through the valve, figs. 1-3); compare the indication of the CO2 refrigerant flow rate with a threshold value indicating a threshold flow rate through the gas bypass valve (comparing sensed pressure with subcritical, first and second setpoint pressure values, each representing respective flow rates through the gas bypass valve, see paragraphs 18, 29, and 58-59; and increase in the inlet pressure is directly increases the volume flow rate through the valve, see below annotated figs. 1-3); and activate the parallel compressor (14) in response to the indication of the CO2 refrigerant flow rate exceeding the threshold value (activating compressor 14, in response to sensed pressure approaching or exceeding the first or second setpoints, see paragraph 58).

    PNG
    media_image1.png
    607
    1376
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    125
    1363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    657
    1047
    media_image3.png
    Greyscale


In regards to claims 3, 12, and 18, Ignatiev teaches that the controller (70) is configured to cause the gas bypass valve to close (in first mode) upon activating the parallel compressor (closing valve 28 in the first mode after full capacity activation of second compressor, or closing valve 28 in first mode after switching from the second mode, see paragraphs 15, and 17-18).
In regards to claim 5 and 20, Ignatiev teaches a pressure sensor (58) configured to measure the pressure within the receiving tank (see paragraph 52); wherein the controller is configured to control the pressure within the receiving tank using both the gas bypass valve and the parallel compressor (opening valve 28 and operating second compressor in the second mode, see paragraph 17; first and second modes selected based on vapor pressure within the receiving tank 24 transferred to the third heat exchanger 26, via pipe 62, 64, see fig. 1 and paragraphs 15, 28 and 57).
In regards to claims 6, 14, and 21, Ignatiev teaches that the controller is configured to: compare the pressure within the receiving tank to a first threshold pressure (pressure sensed by sensor 58 compared to the subcritical pressure, see paragraph 59) and a second threshold pressure (first set point) higher than the first threshold pressure (first set point higher than subcritical pressure, which only allows small amount of vapor to separate, see paragraph 59); and control the pressure within the receiving tank using only the gas bypass valve (pressure control by opening only valve 28, see paragraph 59) in response to a determination that the pressure within the receiving tank is between the first threshold pressure and the second threshold pressure (in response to sensed pressure being at subcritical pressure but well below first setpoint, see paragraph 59).
In regards to claims 7, 15, and 22, Ignatiev teaches that the controller is configured to control the pressure within the receiving tank using the parallel compressor (pressure control by operating second compressor in loaded or unloaded states and in first and second modes, see paragraphs 58 and 17) in response to a determination that the pressure within the receiving tank exceeds the second threshold pressure (in response to sensed pressure being at or above first setpoint, see paragraph 58).
In regards to claims 8 and 23, Ignatiev teaches that the controller is configured to increase the first threshold pressure to a first adjusted threshold pressure higher than the second threshold pressure (second and third setpoint values that are higher than first and second setpoints respectively, see paragraph 59) in response to a determination that the pressure within the receiving tank exceeds the second threshold pressure (in response to sensor 58 sensing higher pressure than the second setpoint, see paragraph 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Alternative Rejection of claims 2 and 11: For an interpretation that the indication of the CO2 refrigerant flow rate is one of a position of a valve, a volume flow rate of refrigerant through a valve, or a mass flow rate of refrigerant through a valve. 

Claims 2, 4, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignatiev (US 2014/0326018 A1) and in view of Okaichi (US 2013/0036757 A1).
In regards to claims 2, 4, 11, 13, 17, and 19, Ignatiev teaches a system/a controller and a method for controlling pressure in a CO2 refrigeration system (see figs. 1-2; abstract and paragraph 20) having a receiving tank (24), a compressor (12) and a gas cooler/condenser (16), the system for controlling pressure comprising: a gas bypass valve (28, 128) fluidly connected with an outlet of the receiving tank (via pipes 62-66, see fig. 1) and arranged in series with the compressor (via pipe 34, see fig. 1); a parallel compressor (14) fluidly connected with the outlet of the receiving tank (via pipe 42) and arranged in parallel with both the gas bypass valve and the compressor (compressor 14 arranged via pipes 42 and 44, parallel to valve 28, 128 and compressor 12, see fig. 1); and
a controller (70) configured to: receive an indication of a CO2 refrigerant flow rate through the gas bypass valve (receiving a pressure measurement at the control module 70 via sensor 58, see paragraphs 52, 59; where the pressure measurement by sensor 58 is the inlet pressure measurement for the gas bypass valve 28, which is directly proportional to the volume flow rate through the valve); compare the indication of the CO2 refrigerant flow rate with a threshold value indicating a threshold flow rate through the gas bypass valve (comparing sensed pressure with subcritical, first and second setpoint pressure values, each representing respective flow rates through the gas bypass valve, see paragraphs 18, 29, and 58-59); and activate the parallel compressor (14) in response to the indication of the CO2 refrigerant flow rate exceeding the threshold value (activating compressor 14, in response to sensed pressure approaching or exceeding the first or second setpoints, see paragraph 58). Igantieve also teaches that the indication of the CO2 refrigerant flow rate is a volume/mass flow rate of the CO2 refrigerant through the gas bypass valve (volume/mass flow rate is directly proportional to the inlet pressure and the inlet pressure is measured and compared to a threshold in the system of Ignatiev, see paragraphs 58-59).
However, Ignatiev is silent about setting a valve to an open position.
Okaichi teaches a gas bypass valve (112, see fig. 3), which is opened to a fully open position to allow maximum flow through the gas bypass valve (see paragraph 117 and step S22, fig. 4) and based on the gas bypass valve being fully opening the second compressor is activated (step S24, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the system of Ignatiev to use opening degree of the gas bypass valve reaching a maximum value for activating the parallel compressor based on the teachings of Okaichi in order to allow the other compressors to handle the rising pressure at the gas bypass valve and the receiving tank by diverting the refrigerant from the receiving tank to additional compressor to maintain the efficiency of the system.

Claims 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignatiev (US 2014/0326018 A1) and as evidenced by the equation for Pressure drop through valve as applied to claim 2 above and further in view of Okaichi (US 2013/0036757 A1).
In regards to claims 4, 13, and 19, Ignatiev teaches the limitations of claim 4 and further discloses that the indication of the CO2 refrigerant flow rate is one of a position of the gas bypass valve, a volume flow rate of the CO2 refrigerant through the gas bypass valve (volume flow rate is directly proportional to the inlet pressure and the inlet pressure is measured and compared to a threshold in the system of Ignatiev, see above rejection of claim 2), or a mass flow rate of the CO2 refrigerant through the gas bypass valve.
However, Ignatiev is silent about the valve opened to a set position.
Okaichi teaches a gas bypass valve (112, see fig. 3), which is opened to a fully open position to allow maximum flow through the gas bypass valve (see paragraph 117 and step S22, fig. 4) and based on the gas bypass valve being fully opening the second compressor is activated (step S24, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the system of Ignatiev to use opening degree of the gas bypass valve reaching a maximum value for activating the parallel compressor based on the teachings of Okaichi in order to allow the other compressors to handle the rising pressure at the gas bypass valve and the receiving tank by diverting the refrigerant from the receiving tank to additional compressor to maintain the efficiency of the system.
Allowable Subject Matter
Claims 9, 10, 16, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                /NELSON J NIEVES/Primary Examiner, Art Unit 3763